Exhibit 10.17

 

July 29, 2003

 

Robert J. Murray

81 Atlantic Avenue

Cohasset, MA 02025

 

Re: Employment Agreement

 

Dear Bob:

 

This letter agreement memorializes certain changes in the terms of your
employment with New England Business Service, Inc. (“NEBS” or the “Company”)
relating to your resignation as Chief Executive Officer of the Company,
effective at the close of business on December 31, 2003. This letter agreement
is effective as of the date hereof and will continue in effect through the date
of your retirement on December 31, 2005 (your “Retirement Date”).

 

As a result of your resignation as CEO, you will cease to be an executive
officer of the Company and a member of management after December 31, 2003;
however, you will become a full-time employee on inactive status until your
Retirement Date, and will perform such services as may reasonably be assigned to
you from time to time by the Board of Directors. Assuming your re-election to
the Board of Directors at the 2003 annual meeting of stockholders, you will be
reappointed as Chairman of the Board through December 31, 2003, after which you
will become Non-Executive Chairman, which position you will hold until the 2004
annual meeting of stockholders. Your renomination thereafter for additional
terms as a director of the Company will be determined by the Nominating and
Governance Committee and the Board in their sole discretion.

 

Commencing on January 1, 2004 and through your Retirement Date, your annual base
salary will be $250,000, payable in conformity with NEBS’ policies regarding
salaried employees. You will continue to participate in NEBS’ annual executive
bonus plan for fiscal year 2004 notwithstanding the fact that you will cease to
be an officer on December 31, 2003, subject to your payout for such year being
capped at one-half (1/2) of the amount that would have been payable to you
(based on an annual base salary of $500,000), had you remained an officer
throughout the entire fiscal year. You will not participate in any bonus
incentive plan with respect to any period after December 31, 2003, except as
specifically described in the preceding sentence of this paragraph, or receive
any additional stock



--------------------------------------------------------------------------------

Robert J. Murray

July 29, 2003

Page 2 of 4

 

option awards. Except as otherwise specifically provided herein, as a result of
your change in status after December 31, 2003, you will continue through your
Retirement Date to be eligible to receive only those other benefits then
generally available to all employees of the Company, except that you will
continue as a participant in the Company’s Supplemental Executive Retirement
Plan (“SERP”) and will be credited for Years of Benefit Service under the SERP
while employed through your Retirement Date, and you will continue to be
eligible to participate in the Company’s Deferred Compensation Plan. Nothing in
this letter agreement shall affect the terms of any of your outstanding
stock-based awards, which will continue to vest and be exercisable in accordance
with their terms.

 

Commencing on January 1, 2004 and through your Retirement Date, the Company will
pay you an allowance equal $40,000 per year, which is intended to compensate you
for obtaining offsite office space and secretarial support for your professional
use. This allowance will be payable in quarterly installments within 15 days
following the beginning of each calendar quarter. The Company will also pay your
Harvard Club membership annual dues for 2004 and 2005. All the foregoing
payments will be subject to applicable tax and other withholdings and
deductions.

 

As a result of your change in status, you agree that the Change in Control
Severance Agreement dated August 2, 2001, as amended (the “Change in Control
Severance Agreement”), between you and the Company will terminate at the close
of business on December 31, 2003.

 

You will cease to be an employee of the Company on December 31, 2005, at which
time you will become eligible to begin receiving benefits under the SERP. In
determining your Average Final Compensation (for purposes of determining your
benefit under the SERP), (a) your highest base salary during your final five
Plan Years of Service will be $500,000, and (b) solely for purposes of
calculating the average of your bonuses for the three Plan Years in which your
greatest bonus is received during your final five Plan Years of Service, the
bonus payable to you under the annual executive bonus plan for fiscal year 2004
will be annualized to equal the amount that would have been payable to you, had
you remained an officer of the Company throughout the entire fiscal year. In
addition, as a retiree, you will be eligible to receive any retiree medical and
dental coverage that is then being made available to retired senior executives
of the Company. Upon your retirement, each of your then outstanding vested stock
option awards will either be canceled or remain outstanding in accordance with
the terms of the stock option agreement applicable to each such award.

 

During the term of your employment with the Company and for a period of one (1)
year following your Retirement Date (or following such earlier date on which
your employment with the Company terminates for any reason), you will not,
directly or indirectly, (a) recruit, hire or employ any employee of the Company
(which, for purposes of this paragraph, includes all the Company’s subsidiaries)
or recruit, solicit or induce (or in any way assist another in recruiting,
soliciting or inducing) any person who, during the last year of your employment,
was employed or engaged by the Company, to terminate or otherwise impair his or
her employment or other relationship with the Company or to provide any services
to you or to any entity with which you are affiliated or by whom you are
employed (other than the Company), or (b) engage or assist in any activity or
business, or in



--------------------------------------------------------------------------------

Robert J. Murray

July 29, 2003

Page 3 of 4

 

any other manner be employed by, associated with, or have a financial interest
in, either as owner, officer, director, employee, agent, partner, stockholder,
trustee, consultant or in any other capacity, any entity which engages in any
Competitive Business (as defined below). “Competitive Business” means any
business engaged in (or proposed to be engaged in if you participated in the
planning for such business) by the Company, including, without limitation,
business or activities involving any and all of the Company’s products, brands,
sales channels, or services, located anywhere in the United States of America.
This paragraph does not preclude your ownership of up to one percent (1%) of a
class of stock in any publicly-traded competitor company, provided that you do
not participate in any manner in that company’s management.

 

You acknowledge that you have received a copy of NEBS’ Disclosure of
Confidential Information Policy, the terms of which are specifically
incorporated herein by reference, and agree that at all times during the term of
your employment with the Company and thereafter you will abide by all the terms
of such policy with respect to any Confidential Information (as defined
therein). You also agree not to make any public statements, encourage others to
make statements or release information intended to disparage or defame the
Company, its subsidiaries or affiliates, their products or services, or their
officers, directors or employees. The foregoing does not prohibit you from
making truthful statements when required by order of a court or other
administrative body having jurisdiction.

 

You agree that, as a condition to your receiving the compensation and benefits
described in this letter agreement, you will execute such additional instruments
as NEBS may reasonably require to evidence your resignation as CEO and the
termination of your Change in Control Severance Agreement as provided herein.

 

You will not be entitled to the compensation and benefits described in this
letter agreement if your employment with the Company is terminated prior to
December 31, 2005 by reason of your death or disability, or by the Company for
cause, or if you voluntarily terminate your employment other than your
retirement as contemplated hereby. For purposes of this Agreement, “termination
for cause” means termination of your employment by the Company by reason of (a)
any significant, deliberate misuse or misappropriation by you of money or
property of the Company, (b) any flagrant act of dishonesty or disloyalty by you
that is injurious to the Company or its reputation, monetarily or otherwise, (c)
any wrongful or negligent act of yours, which materially adversely affects the
business of the Company, (d) any material violation of the Company’s written
policies, standards and guidelines and, if such violation is susceptible to
cure, you have failed to substantially cure such violation within twenty (20)
days after written notice thereof is delivered to you, (e) your willful and
continued failure (other than any such failure attributable to your incapacity
due to physical or mental illness, or death), to perform substantially your
duties and responsibilities after written demand for substantial performance is
delivered to you, or (f) your breach of any of your obligations hereunder
relating to non-competition, non-solicitation, non-disparagement or
confidentiality. Any compensation and benefits payable to you in connection with
the termination of your employment under the circumstances described in the
first sentence of this paragraph will be determined in accordance with
applicable law and the Company’s general policies and practices then in effect.



--------------------------------------------------------------------------------

Robert J. Murray

July 29, 2003

Page 4 of 4

 

If you agree with the terms as stated in this letter agreement, please
countersign both originals below and return one to me. You may keep the other
for your files.

 

 

Sincerely,

 

NEW ENGLAND BUSINESS SERVICE, INC.

By:

 

/s/    ROBERT L. GABLE        

--------------------------------------------------------------------------------

   

Name: Robert L. Gable

Title: Lead Director

 

Agreed to and accepted

as of the date written above:

 

/s/ Robert J. Murray

--------------------------------------------------------------------------------

Robert J. Murray

 

cc:   Hedwig V. Whitney

Senior Vice President, Human Resources